            Case 5:19-cv-00888-G Document 1 Filed 09/24/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

GREAT AMERICAN INSURANCE GROUP                         )
as subrogee of COPPER VALLEY                           )
WIRELESS, INC.                                         )
                                                       )
                       Plaintiff,                      )
                                                       )    Case No.: CIV-19-888-G
       v.                                              )
                                                       )
BERGEY WINDPOWER COMPANY, LLC, an                      )
Oklahoma Corporation,                                  )
                                                       )
                       Defendants.                     )

                       PLAINTIFF’S COMPLAINT FOR DAMAGES

       NOW COMES the Plaintiff, GREAT AMERICAN INSURANCE GROUP (“Great

American”) as subrogee of COPPER VALLEY WIRELESS, INC. (“Copper Valley”), by and

through its attorneys, Thompson Brody & Kaplan, LLP, and for its Complaint at Law against the

Defendant, BERGEY WINDPOWER COMPANY, LLC (“Bergey”) states as follows:

                                        JURISDICTION

       Jurisdiction in this matter is proper. This Court has jurisdiction over the claims set forth

herein as the amount in controversy exceeds $75,000 and there exists complete diversity of

citizenship among the parties pursuant to 28 U.S.C. § 1332. Venue is proper in the United States

District Court for Western District of Oklahoma pursuant to 28 U.S.C. § 1391(a), in that, at all

relevant times, Bergey conducted business within the Western District of Oklahoma.

                                    COMMON ALLEGATIONS

       1.      At all times herein relevant, Copper Valley Wireless, Inc. (hereinafter “Copper

Valley”) was a communications company which owned a wind turbine located on Hinchinibrook

Island, Alaska (hereinafter the “subject property”).
             Case 5:19-cv-00888-G Document 1 Filed 09/24/19 Page 2 of 4



        2.      At all times herein relevant, Great American Insurance Group (hereinafter “Great

American”) was an insurance company which provided commercial property insurance to Copper

Valley Telephone for the subject wind turbine.

        3.      At all times herein relevant, the Defendant, Bergey, was a corporation registered

under the laws of the State of Oklahoma, with its principal place of business at 2200 Industrial

Boulevard in Norman, Oklahoma 73069.

        4.      At all times herein relevant, the Defendant, Bergey, was engaged in the business of

designing, manufacturing and distributing wind turbines for commercial use.

        5.      In conjunction with the sale of the subject wind turbine, Defendant, Bergey,

prepared an engineering proposal and contract for the installation of a wind turbine in

Hichinibrook, Alaska (hereinafter the “subject wind turbine”) from its principal place of business

in Norman, Oklahoma.

        6.      At all times relevant, Defendant, Bergey, designed, manufactured, and distributed

the subject wind turbine out of its principal place of business in Norman, Oklahoma.

        7.      At all relevant times, the wind tower was installed in accordance with the

specifications set forth by Bergey in its engineering proposal and contract.

        8.      On December 30, 2015, the subject wind turbine collapsed, causing $203,593.92 in

damages.

        9.      As a result of the subject wind turbine’s collapse, Great American made payments

to its insured, Copper Valley, for an insured loss in the amount of $203,593.92 and is legally,

contractually, and equitably subrogated to the rights of its insured, and asserts all rights of its

insured in this action.




                                                 2
              Case 5:19-cv-00888-G Document 1 Filed 09/24/19 Page 3 of 4



        10.      These damages were directly and proximately caused by the Defendants’ breach of

warranty and were due in no manner whatsoever to any act or failure to act on the part of the

Plaintiff or its insured.

                                        COUNT I
                            BERGEY WINDPOWER COMPANY, LLC
                                   (Breach of Warranty)

        11.      Plaintiff hereby realleges and restates each preceding paragraph as though fully

set forth herein.

        12.      By providing the subject wind turbine, drawings, and installation specifications,

Defendant, Bergey, warranted that its work and product were free from defects and deficiencies.

        13.      Defendant breached its warranty in one or more of the following ways:

              a. Designed, manufactured, and/or supplied the subject wind turbine that created an

                 unreasonable risk of collapse;

              b. Failed to identify that the subject wind turbine had an unreasonable risk of collapse;

              c. Failed to design and manufacture the subject wind turbine to withstand the

                 minimum wind speeds at the subject location;

              d. Failed to design and engineering and installation proposal for the installation of the

                 subject wind turbine that was sufficient for the remote location where the turbine

                 was installed;

              e. Failed to perform its work in accordance with industry standards and/or accepted

                 industry practices;

              f. Failed to replace the subject wind tower pursuant to the warranty provisions

                 governing the relationship between Bergey and Copper Valley; and

              g. Otherwise failed to perform its work in a professional and workmanlike manner.



                                                    3
             Case 5:19-cv-00888-G Document 1 Filed 09/24/19 Page 4 of 4



       14.     As a direct and proximate result of Bergey’s breach of warranty in its work and

representations that its product was free from defects and deficiencies, the subject wind turbine

collapsed and caused damage to Copper Valley’s real property.

       15.     Thereafter, Great American submitted a claim to Bergey for the replacement cost

of a new wind turbine and Bergey denied Great American’s warranty claim.

       16.     As a direct and proximate result of Bergey’s breach of warranty in its work and

representations regarding its product, the Plaintiff, Great American, incurred damages in the

amount of $203,593.92.

       WHEREFORE, the Plaintiff, GREAT AMERICAN INSURANCE GROUP, as subrogee

of COPPER VALLEY WIRELESS, INC., respectfully prays that this Honorable Court enter

judgment in its favor and against the Defendant, BERGEY WINDPOWER COMPANY, in the

amount of $203,593.92, and for the costs of this suit, and for any further relief which this Court

Deems necessary and just.

                                     Respectfully submitted,
                                     THOMPSON BRODY & KAPLAN, LLP


                                     By: /s/ Matthew McLean____________________
                                          Attorney for the Plaintiff


Matthew S. McLean
Thompson, Brody and Kaplan, LLP
161 N. Clark St. Suite 3575
Chicago, IL 60601
T: 312-374-8879
F: 312-782-3787
McLean@tbkllp.com




                                                4
